Title: To John Adams from Thomas Barclay, 13 January 1783
From: Barclay, Thomas
To: Adams, John


Dear Sir
Lorient 13th. Jany. 1783

I had the pleasure of receiving your letter of the 25th. November, and was so well pleased to find you had not intirely forgot Me, that I did Not recollect you had passed so long a time in silence— The truth is that I know you have so Many Matters of Consequence to think and write about, that I shou’d be very sorry you wou’d ever Endeavour at any kind of punctuality with Me
I am sure I need not tell you that it will give me great pleasure to hear every Now and then that you are well, and to receive and forward your Commands on All occasions
I Congratulate you on your relief from that Source of Plague, vexation, and Torment the Money, and I heartily wish you were not so singular on that subject,— I do not wish your sentiments alterd, but that there were More people like you in that respect. The Heer Adams arrived last Evening in four weeks from the Delaware, and brought the Inclosed Dispatches for you and Mr. Dana, I thought it proper to send those for Mr. Dana to you, as you perhaps will incline to put them under an other Cover, and know the best Manner of forwarding them—
The subjects of Peace and War have Engross’d the attention of every person here for some weeks, and we are still in suspence Concerning the Issue of your Negociations— I am forwarding the public supplies as fast as in My power, this seeming to be the properest step I Can take— If any thing Definitive is done, you or My friend Mr. Thaxter will oblige Me much by Informing me of it, as soon as it Can be done with propriety, as My knowing it as earlie as my Neighbours may be of great use in the Government of myself respecting the public Matters under my Care— God bless and prosper you My Dear Sir, is the True wish of Your affectionate
Thos Barclay

